UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALVARO DECTOR, individually and
on behalf of all others similarly
situated, and WILSON ROMERO,
individually, and on behalf of all others
similarly situated, et al.,
                                                               ORDER
                              Plaintiﬀs,
                                                           17 Civ. 2269 (ER)
                – against –

CHRISTOPHER CHIERCHIO, RCI
PLBG, INC., and ROBERT DIMICELI,
                              Defendants.


RAMOS, D.J.:

         be parties are ORDERED to ﬁle a status report by May 1, 2020. Failure to

comply with this Order may result in sanctions including dismissal for failure to

prosecute. See Fed. R. Civ. P. 41.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.
